Name: COMMISSION REGULATION (EC) No 3363/93 of 8 December 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: agricultural activity;  economic geography;  tariff policy;  trade
 Date Published: nan

 No L 302/14 Official Journal of the European Communities 9 . 12. 93 COMMISSION REGULATION (EC) No 3363/93 of 8 December 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and that the rates laid down for those quotas should apply consistently to all imports of the products concerned into all Member States until the quotas have been used up ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), extended by Regulation (EEC) No 444/92 (2), and in parti ­ cular Article 27 thereof, Whereas Commission Regulation (EEC) No 3025/93 of 28 October 1993 opening and providing for the adminis ­ tration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (3) was published in the Official Journal of the European Communities ; whereas the publication of that Regulation took place, by administrative error, without certain normal rules prior to its adoption by the Commis ­ sion being respected ; whereas that Regulation should be repealed and replaced from 1 November 1993 by the present Regulation ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the quotas may be carried out by any of its members ; Whereas Article 16 of Regulation (EEC) No 715/90 provides for the opening by the Community of quotas for imports of the following :  2 000 tonnes of tomatoes, other than cherry tomatoes falling within CN code ex 0702 00 10, for the period 15 November to 30 April,  2 000 tonnes of cherry tomatoes, falling within CN code ex 0702 00 10, for the period 15 November to 30 April,  200 tonnes of fresh figs falling within CN code ex 0804 20 10, for the period 1 November to 30 April ,  1 500 tonnes of fresh strawberries falling within CN code ex 0810 10 90, for the period 1 November to 28 February ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Whereas within the limits of these tariff quotas, customs duties have been phased out progressively :  during the same periods and in accordance with the same timetables provided for in Articles 75 and 268 of the Act of Accession of Spain and Portugal, concer ­ ning the tariff quotas for chilled tomatoes, fresh figs and strawberries,  by 60 % of the said duties concerning the tariff quota in relation to tomatoes other than cherry tomatoes and that these maximal reduction rates have been applied from the moment of entry into force of the present Regulation ; Article 1 The customs duties applicable to imports into the Community of the following products originating in the African, Caribbean and Pacific States shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : (') OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 52, 27. 2. 1992, p. 7. (3) OJ No L 270, 30. 10. 1993, p. 68 . 9. 12. 93 Official Journal of the European Communities No L 302/ 15 Order No CN code (') Description Amount of quota (tonnes) Quota duty (%) 09.1601 ex 0702 00 10 Tomatoes, fresh or chilled, from 15 2 000 4,4 November 1993 to 30 April 1994 min 0,8 ECU/100 kg/net 09.1613 ex 0702 00 10 Cherry tomatoes, fresh or chilled from 15 2 000 0 November 1993 to 30 April 1994 09.1608 ex 0804 20 10 Fresh figs, from 1 November 1993 to 30 200 0 April 1994 09.1603 ex 0810 10 90 Fresh strawberries, from 1 November 1993 to 1 500 0 28 February 1994 (') Taric codes appear in the Annex. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quotas so permits. Article 3 Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Where an importer preserves an entry for release for free circulation in a Member State in respect of a product covered by this Regulation, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to requirements from the quota. Requests for drawings, indicating the data on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation to the extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota as soon as possible. If the quantities requested are greater than the available balance of the quota, the balance shall be allocated among Article 6 Regulation (EEC) No 3025/93 is hereby repealed. Article 7 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 November 1993. No L 302/16 Official Journal of the European Communities 9. 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1993. For the Commission Christiane SCRIVENER Member of the Commission ANNEX Taric codes (') Order No CN code Taric code 09.1 601 ex 0702 00 1 0 0702 00 1 0 * 29 0702 00 10*39 0702 00 10*49 0702 00 10*59 0702 00 10*69 0702 00 10*79 0702 00 10*84 09.1613 ex 070200 10 070200 10*21 0702 00 10*31 0702 00 10*41 0702 00 10*51 0702 00 10*61 0702 00 10*71 0702 00 10*81 09.1608 ex 0804 20 10 0804 20 10 * 10 0804 20 10 * 40 09.1603 ex 0810 10 90 0810 10 90*32 0810 10 90*33 0810 10 90*36 0810 10 90*39 (') The Taric codes shown are those applicable on the date of entry into force of the present Regulation.